                           UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF NORTH CAROLINA
                                SOUTHERN DIVISION
                                FILE NO. 7:21-CV-28-D

CHRISTINE MARIE PALAFOX,                      )
                                              )
     Plaintiff,                               )
                                              )
     V.                                       )             ORDER
                                              )
UNITED STATES OF AMERICA,                     )
                                              )
     Defendant.                               )


       THIS MATTER IS BEFORE THE COURT on the Plaintiffs motion to dismiss the above-

captioned action, pursuant to Federal Rule of Civil Procedure 41(a)(2).

       For good cause shown, and without objection from the Government, it is hereby

ORDERED the motion is GRANTED.             The above-captioned action is hereby DISMISSED

WITHOUT PREJUDICE. Each party shall bear its own costs.

          SO ORDERED. This the    L!   day of July, 2021.




                                                       United States District Judge




          Case 7:21-cv-00028-D Document 15 Filed 07/23/21 Page 1 of 1
